Citation Nr: 0432737	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including entitlement to dependency and 
indemnity compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002). 

(The issue of entitlement to recognition as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death pension or dependency and indemnity 
compensation is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. B. 


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from June 1943 to March 
1945, died in November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that the veteran presented testimony before 
the undersigned Acting Veterans Law Judge during a hearing on 
appeal via video conference in May 2004.  A copy of the 
hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran's death in November 2000 was due to bladder 
carcinoma.  

2.  Bladder carcinoma was not present in service or manifest 
for many years thereafter, nor was it related to active 
service.

3.  Service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.

4.  The veteran's death due to bladder carcinoma was not 
proximately due to improper diagnosis of bladder carcinoma.

5.  The appellant filed her claim for dependency and 
indemnity compensation in November 2000.


CONCLUSIONS OF LAW

1.  Bladder carcinoma was not incurred in or aggravated by 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death and the 
criteria for dependency and indemnity compensation for 
improper diagnosis of bladder carcinoma pursuant to 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.312, 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals for Veterans 
Claims' (Court's) decision in Pelegrini II v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, the claim was received in November 2000.  
Thereafter, in a December 2000 rating decision the claim was 
denied.  The appellant was provided notification regarding 
the VCAA in a statement of the case issued in March 2001, 
August and September 2003 letters, and a March 2004 
supplemental statement of the case.  

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b) must:  (1)  Inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice has fully complied with the requirement 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(d).  The 
statement of the case and supplemental statements of the case 
advised the appellant of the laws and regulations pertaining 
to her claim.  These documents informed her of the evidence 
of record, and explained the reasons and bases for denial of 
her claims.  August and  September 2003 letters advised the 
appellant regarding development of evidence to support her 
claim.  A March 2004 supplemental statement of the case 
advised the appellant she should submit any evidence that she 
has that pertained to the claim. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the timing of the notice has not been 
prejudicial error to the appellant in this case.  

All relevant treatment records that have been indicated to 
exist have been associated with the record on appeal.  The 
appellant has been afforded a personal hearing.  There is no 
indication that any further development or notification could 
be undertaken that has not already been accomplished.  

Service-Connected Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran has served continuously for 90 days or more 
during a period of war or peacetime service after December 
1946, and cancer becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any bladder 
disability.  The report of a March 1946 service examination 
reflects that his genitourinary system was normal.  

February and March 2000 VA treatment records reflect that the 
veteran was seen for a urinary tract infection.

An August 2000 VA hospital discharge summary reflects the 
veteran was seen with a myocardial infarction.  A CT scan 
revealed that he had a bladder mass.  The principal diagnoses 
included myocardial infarction and bladder mass, likely 
cancer.  Secondary diagnoses included post-traumatic stress 
disorder (PTSD).  

A September 2000 VA hospital discharge summary reflects an 
admitting diagnosis of bladder cancer.  It was noted that the 
veteran had recently been found to have a bladder mass on CT 
scan.  Testing revealed this to be carcinoma of the bladder.

An August 2000 VA hospital discharge summary reflects 
diagnoses including coronary artery disease with myocardial 
infarction in August 2000.  A VA hospital discharge summary, 
relating to a period of hospitalization in October and 
November 2000, reflects diagnoses including hospice care for 
bladder cancer and history of a non Q-wave myocardial 
infarction.  

At the time of the veteran's death service connection was in 
effect for PTSD, evaluated as 100 percent disabling from 
October 15, 1991.  

It has been asserted that somehow the veteran's PTSD 
aggravated or caused his myocardial infarction which hastened 
his death due to bladder carcinoma by reducing his resistance 
to that disease and interfering with treatment for that 
disease.

The Board observes that the appellant has reported that she 
worked in a urology clinic as kind of a bookkeeper.  See page 
20 of the May 2004 hearing transcript.  She has not indicated 
that she has any medical training specific to urology.  As a 
lay person the appellant is not qualified to offer medical 
diagnoses or medical etiology because she does not have 
sufficient medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, her statements or 
testimony regarding any etiology for the myocardial 
infarction or any affect that might have had on the veteran's 
carcinoma of the bladder will not be accorded any probative 
weight.

A May 2001 letter from a VA physician who was the chief of 
the urology service notes that in the fall of 2000 the 
veteran had a muscle invasive bladder cancer that was thought 
to invade his rectum.  This was a very high stage disease 
associated with a very high chance of mortality.  It notes 
that he had recently had a heart attack and had very 
significant medical core morbidities.  It concludes that the 
factors that led to the veteran's early demise from his 
bladder cancer were the advanced nature and status of the 
disease, his significant medical core morbidities that were 
exceedingly high, and operative risk.  

Neither this letter nor any of the other competent medical 
evidence of record associates the veteran's service-connected 
PTSD with his myocardial infarction that he experienced in 
August 2000.  Rather, the competent medical evidence notes 
that he had PTSD, but does not indicate any relationship 
between the PTSD and his myocardial infarction.  There is no 
competent medical evidence that associates the veteran's 
bladder cancer with his active service or that associates his 
service-connected PTSD with his death.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such a severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ or was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A review of all of the competent medical evidence of record 
does not provide any indication that the veteran's service-
connected PTSD either caused or contributed substantially or 
materially to cause the veteran's death, or that it hastened 
his death in any way.  Both private and VA treatment records, 
relating to the veteran's care, indicate that the only 
factors that resulted in the veteran's death were his bladder 
carcinoma, poor heart and significant pulmonary dysfunction, 
and diabetes and hypertension.  In the absence of any 
competent medical evidence indicating that the veteran's PTSD 
caused or contributed substantially or materially to cause 
the veteran's death or hasten his death, and competent 
medical evidence attributing his death solely to other 
nonservice-connected criteria, a preponderance of the 
evidence is against a finding that the veteran's death is 
related to his active service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

1151

Dependency and indemnity compensation shall be awarded for 
qualifying death if the death was not the result of the 
veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  This is applicable to claims filed after 
October 1, 1997.

The essential facts in this case are not in dispute.  The 
veteran was diagnosed with bladder cancer following his 
admission for a myocardial infarction in August 2000.  He 
subsequently died in November 2000 as a result of carcinoma 
of the bladder.  

It is asserted that had the VA diagnosed his bladder cancer 
earlier it might not have resulted in the veteran's death.  

As noted previously the appellant, as a lay person, is not 
qualified to offer a medical diagnosis or medical etiology so 
her opinion that his bladder cancer could and should have 
been diagnosed earlier will not be accorded any probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical evidence has been previously noted.  The 
treatment records identifying the urinary tract infection in 
February and March 2000 reflect that the veteran was seen in 
March 2000 complaining of burning with urination.  This had 
improved with antibiotics.  While hematuria was noted during 
the veteran's August 2000 hospitalization, the February and 
March 2000 treatment records do not reflect any findings of 
hematuria.  There is no competent medical evidence indicating 
that the veteran's carcinoma of the bladder was ever 
misdiagnosed or that a diagnosis of the same was delayed.  
Rather, competent medical evidence reflects that when 
hematuria was noted in August 2000 appropriate testing was 
undertaken that resulted in discovery of the veteran's 
bladder carcinoma.  

There is no competent medical evidence indicating that the 
proximate cause of the veteran's death due to bladder 
carcinoma was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical care.  Rather, the competent 
medical evidence indicates that bladder carcinoma was 
detected when symptoms indicating its existence were manifest 
and the veteran sought treatment.  Therefore, a preponderance 
of the evidence is against a finding that the proximate cause 
of the veteran's death due to bladder carcinoma was a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA in 
furnishing medical care.  






ORDER

Service connection for the cause of the veteran's death, 
including dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1151, is denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



